Citation Nr: 0842838	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  06-02 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for tinea cruris, to 
include as a result of exposure to herbicides.  

2. Entitlement to a higher initial rating for post traumatic 
stress disorder (PTSD), currently rated at 10 percent. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason Barlow, Associate Counsel



INTRODUCTION

The veteran had active military service from April 1969 to 
April 1971.   

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied service connection for tinea cruris due to 
exposure to herbicides, and granted service connection for 
PTSD, with an evaluation of 10 percent, effective August 
2004.  

The entitlement to higher initial rating for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

1.  The veteran has a present diagnosis of tinea cruris.

2.  Service medical records do not show any complaint, 
diagnosis, or treatment for tinea cruris, and there is no 
competent evidence of record that provides a nexus between 
the veteran's current tinea cruris with active service.

3.  Tinea cruris is not a condition for which presumptive 
service connection is authorized. 


CONCLUSION OF LAW

The criteria for service connection for tinea cruris have not 
been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim 38 C.F.R. § 3159.

The notice requirements apply to all five elements of a 
service connection claim; (1) veteran status; (2) existence 
of disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice regarding the 
service connection claim for tinea cruris in August 2004, 
prior to the initial adjudication.  The RO provided the 
appellant with the notice of the criteria for assigning 
disability ratings and effective dates in April 2006, 
subsequent to the initial adjudication.  While this notice 
was not provided prior to the initial adjudication, the 
claimant has had the opportunity to submit additional 
argument and evidence and to meaningfully participate in the 
adjudication process.  The veteran has not alleged any 
prejudice as a result of untimely notification, nor has any 
been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of the VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claim.  

VA has obtained service medical records, obtained personnel 
records, and assisted the veteran in obtaining evidence.  All 
known and available records relevant to the issues on appeal 
have been obtained and associated with the veteran's claims 
file; and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The veteran alleges that the he was exposed to herbicides in 
his Vietnam service that caused his tinea cruris.  

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

"A veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975 shall 
be presumed to have been exposed during such service to an 
herbicide agent . . . unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service."  38 U.S.C.A. § 1116(f).

The veteran did have service in Vietnam during the requisite 
period of time. Accordingly, he is presumed to have been 
exposed to Agent Orange during that service.  

If a veteran was exposed to an herbicide agent (Agent Orange) 
during active service, presumptive service connection is 
warranted for a number of specified disorders; however, tinea 
cruris is not one of the specified disorders.   38 C.F.R. § 
3.307(a)(6); 38 C.F.R. § 3.309(e).

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 68 Fed.Reg. 
27630 -27641 (May 20, 2003).

The veteran is not precluded from establishing service 
connection with proof of actual direct causation.  Combee v. 
Brown, 34 F.3d 1039 (Fed.Cir. 1994).

Service medical records do not show any complaint, diagnosis, 
or treatment for tinea cruris; however, the veteran was 
diagnosed with some minimal active acne on the back and chest 
in March 1969 at an induction examination.  The acne 
condition was not referenced in the April 1971 separation 
examination.  

The veteran underwent an examination in December 2004 for his 
skin condition.  The doctor noted the veteran had signs of 
skin disease located in the groin crural areas and the 
inferior aspect of the buttocks.  The veteran had 
exfoliation, crusting, induration, hyperpigmenation and 
abnormal texture all of more than six square inches.  The 
veteran had no ulceration, tissue loss, inflexibility, 
hypopigmentation, or limitation of motion and skin lesion 
coverage was 0 percent in the exposed area and four percent 
relative to the whole body.  The doctor noted the skin 
lesions were not associated with systemic disease and did not 
manifest in connection with a nervous condition.  The doctor 
diagnosed the veteran with tinea cruris, chronic.  

Service medical records do not reference a skin condition 
other than acne.  At the December 2004 examination, tinea 
cruris was diagnosed, but the condition was not linked to any 
in service event.  

Accordingly, the competent evidence provides no link, either 
presumptive or direct, between the veteran's tinea cruris and 
his service.  

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and entitlement to service 
connection for tinea cruris is not warranted.  Gilbert v. 
Derwinski, 1 Vet. App. At 57-58.  


ORDER

Entitlement to service connection for tinea cruris, to 
include as a result of exposure to herbicides, is denied.


REMAND

The RO granted service connection for PTSD in February 2005, 
assigning a 10 percent rating, effective August 13, 2004, and 
the veteran asserts he is entitled to a higher rating.  In a 
brief from the veteran's representative dated in November 
2008, he indicates the veteran is asserting that his PTSD 
condition has worsened.  The veteran also referenced 
suffering from a sleep disorder in an April 2006 statement in 
support of his claim.  

The veteran last underwent a VA examination for his PTSD in 
January 2005, and the veteran told the examiner that the 
severity of his PTSD has varied since his return from 
Vietnam.  The VA doctor indicated that the veteran's GAF at 
that time was 45, and that the condition was chronic.  The 
doctor noted that the veteran has had difficulty sleeping, 
along with symptoms of anxiety and depression.  The doctor 
noted the veteran had been able to maintain a job for 
approximately 20 years, but the doctor concluded that his 
PTSD reduced his job performance below his full potential.  
Moreover, the doctor noted the veteran had difficulty 
maintaining a social life and his relationships with his 
family and friends.  

Because the veteran asserts that his PTSD has worsened, he 
should be afforded a VA examination to determine the present 
extent of the condition.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for a VA 
examination to determine the current 
nature and severity of the veteran's PTSD 
and the effect the condition has on his 
work and social functioning.  

2. Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  Then, re- 
adjudicate the claim.  If the claim 
remains denied, issue a supplemental 
statement of the case (SSOC) and allow an 
appropriate period of time for response.




The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).







______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


